     Case 5:17-cv-00740 Document 68 Filed 03/25/19 Page 1 of 1 PageID #: 411



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


DOUGIE LESTER,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:17-cv-00740

PAY CAR MINING, INC., et al.,

                              Defendants.



                                             ORDER


       For reasons appearing to the Court, it is ORDERED that the hearing on the Plaintiff’s

Motion to Enforce Settlement, previously scheduled for Thursday, March 28, 2019, at 3:00 p.m.,

is RESCHEDUELD for Thursday, March 28, 2019, at 9:00 a.m., in Beckley, West Virginia.

As previously ordered, the Defendants’ President(s) or Chief Executive Officer(s) and Chief

Financial Officer(s), or the companies’ equivalent, shall be present in person at the hearing.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                              ENTER:         March 25, 2019
